RULE to show cause wherefore a judgment confessed by virtue of a warrant of attorney at the November Term 1860 of this court, at the suit of the defendant against the plaintiff in the rule, should not be set aside. The bond and warrant of attorney on which the judgment had been confessed, was executed by several persons, Vincent, the plaintiff being one, and Herbert, the assignee and defendant in the rule, being another of them. The bond itself was in terms both joint and several, but the warrant of attorney in its terms did not authorize the confession of judgment severally against the obligors in it.